[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION ON VISITATION
After their marriage was dissolved on August 23, 1990, the parties litigated the issue of visitation on numerous occasions. The minor children of this marriage, Kathryn Pfister, now ten years of age (born April 16, 1988) and Robert Pfister, now eight years of age (born August 14, 1989) have been at the center of this controversy for about the past eight years.
In an attempt to resolve this issue, this court held a hearing on October 30, 1997, at which time the parties agreed to have Dr. Robert A. Horwitz, Ph.D., an expert in child psychology, prepare a visitation plan that would be fair to each parent and the minor children. During the next seven months, Dr. Horowitz met and interviewed the parents, the two minor children, the maternal and paternal grandparents, the Family Relations Officer, the children's two therapists, the two visitation supervisors and the numerous attorneys involved in this action in the past. CT Page 9302
On July 10, 1998, a second hearing was held to consider Dr. Horowitz' recommendations. The only witness the parties called was Dr. Horowitz. His written report dated July 5, 1998, was admitted into evidence without objection. In his testimony, Dr. Horowitz confirmed his written findings, which the court found credible and probative. The court gave great weight to his testimony. Dr. Horowitz was appointed parent coordinator to implement the visitation plan he proposed. The court finds his plan to be in the best interests of the minor children.
In accordance with the foregoing, the following orders shall enter:
5. (a) The father shall continue to maintain a separate telephone line for the children at the mother's residence. This phone number shall be the only number the father calls to reach the children. Telephone calls to the children shall be limited to one per day for no longer than 15 minutes in length between the hours of 7:30 p. m. and 8:00 p. m. The mother shall not interfere with or listen in on these calls.
     b. The father shall not telephone the mother's residence on the maternal grandparents' telephone line.
2.  Until school begins, the following visitation schedule shall be followed:
     a.  Friday, July 31, 1998, at 6:00 p. m. through Sunday, August 2, 1998, at 6:00 p. m.
     b.  Friday, August 14, 1998, at 6:00 p. m. through Sunday, August 16, 1998, at 6:00 p. m.
     c.  Saturday, August 22, 1998, at 11:00 a.m. through Saturday, August 29, 1998, at 11:00 a.m.
     d.  The children shall visit with their father at his home in Newtown. The parties shall meet at Trumbull Town Hall at the designated times for pick-up and drop-off.
3.  After school begins, the visitation schedule shall be as follows:
a.  Alternate weekends with the father from Friday at 6:00 CT Page 9303 p. m. through Sunday at 6:00 p. m. with drop-off and pick-up at Trumbull Town Hall to begin the weekend of September 11, 1998.
     b.  On the weeks that the father does not see the children for weekend visitation, he shall visit with them on Wednesdays from 5:00 p. m. until 8:00 p. m. at their paternal grandparents' home. The father shall make his best efforts to be present at his parents' home. The mother shall drop-off and pick-up the children from the grandparents' home. Said visits shall occur on the following dates:
September 2, 1998
September 16, 1998
September 30, 1998
October 14, 1998
October 28, 1998
November 11, 1998
November 25, 1998
December 9, 1998
December 23, 1998 and so on.
4.  At all times when the children are visiting with the father, he shall be responsible for taking them to any pre-arranged activities (i.e., baseball games or practice, school functions, etc.).
5.  Dr. Robert Horwitz of New Haven shall be the parenting coordinator and shall monitor the visitation schedule. Any modifications and/or disputes shall be negotiated by Dr. Horwitz. Dr. Horwitz shall have the final decision making in the event of a deadlock between the parties. The court shall retain jurisdiction to decide any appeals from his decisions.
6.  A detailed schedule of visitation shall be worked out on a quarterly basis a month in advance for the coming quarter, CT Page 9304 with Dr. Horwitz. This schedule shall take into account the sharing of holidays, school vacation time and other special occasions such as children's birthdays, etc.
7.  All costs involved in this plan shall be shared equally by the parties.
PETRONI, J.